UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAPOLEON LATAWN ELLERBE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00113-WO-1)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston, Salem, North Carolina, for Appellant. Clifton Thomas
Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Napoleon     Latawn       Ellerbe          pled       guilty         to    interference

with commerce by robbery (Count One), in violation of 18 U.S.C.

§§ 2,    1951(a)     (2012),         and     carrying             and       using      firearms,     by

brandishing,       during      and    in     relation             to    a    crime      of     violence

(Count     Two),   18    U.S.C.       §§     2,       924(c)(1)(A)(ii)                 (2012).      The

district     court      sentenced          Ellerbe           at        the    low       end    of   the

Guidelines     range      to    132    months’          imprisonment. *                   On   appeal,

Ellerbe’s     counsel       has      filed    a       brief        pursuant          to    Anders    v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious issues for appeal but questioning the substantive

reasonableness of Ellerbe’s sentence.                             Ellerbe has not filed a

pro se supplemental brief, despite notice of his right to do so.

We affirm.

             We    review         Ellerbe’s           sentence           for        reasonableness,

applying a “deferential abuse-of-discretion standard.”                                         Gall v.

United     States,      552 U.S. 38,        51    (2007).               When      reviewing     a

sentence for substantive reasonableness, we examine the totality

of   the    circumstances          and,      if        the    sentence            is      within    the

properly-calculated            Guidelines         range,          apply       a     presumption      on

appeal that the sentence is substantively reasonable.                                            United

     *
       Ellerbe’s Guidelines range on Count One was forty-six to
fifty-seven months in prison.     Count Two carried a statutory
mandatory minimum of seven years in prison.



                                                  2
States v. Mendoza–Mendoza, 597 F.3d 212, 216–17 (4th Cir. 2010).

Such a presumption is rebutted only if the defendant shows “that

the   sentence    is    unreasonable      when    measured      against    the   [18

U.S.C.] § 3553(a) [(2012)] factors.”                United States v. Montes–

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (internal quotation

marks omitted).

            On appeal, Ellerbe’s counsel argues that the district

court failed to consider nonfrivolous mitigating circumstances

and, as a result, Ellerbe’s sentence is greater than necessary

to accomplish the goals of § 3553(a).               We conclude that Ellerbe

has    failed     to     overcome        the     appellate      presumption       of

reasonableness afforded his sentence.              In arguing for a downward

variance    at   sentencing,      defense      counsel    pointed   to    Ellerbe’s

personal mitigating circumstances and noted that an allegedly

similarly    situated      co-defendant,         Gerald    Tyler,    received      a

sentence    of    113    months     in    prison.         The    district     court

acknowledged Ellerbe’s “difficult personal circumstances,” but

concluded that because it was “a very serious robbery,” Ellerbe

was “the principal actor in terms of carrying and brandishing a

firearm,” and Ellerbe committed the instant offense just four

months after release from imprisonment, a sentence at the low

end of the Guidelines range was appropriate to deter Ellerbe and

others similarly situated and to protect the public from further

crimes by Ellerbe.         With respect to the sentence received by

                                          3
Tyler, the district court did not find the comparison helpful in

light of their respective roles, criminal histories, and Tyler’s

early admission of wrongful conduct.                       Given the presumption of

reasonableness that attaches to a within-Guidelines sentence, we

find no abuse of discretion in the district court’s decisions

not   to   vary       downward   and     to       impose    a   sentence    within    the

Guidelines range.

             In accordance with Anders, we have reviewed the entire

record     and    find     no    other    meritorious           issues     for    appeal.

Accordingly,      we    affirm    the    district          court’s    judgment.      This

court requires counsel to inform Ellerbe, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Ellerbe requests that a petition be filed

but counsel believes such a petition would be frivolous, counsel

may   move       in     this     court        for     leave      to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Ellerbe.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the

decisional process.



                                                                                 AFFIRMED




                                              4